DETAILED ACTION
This office action is in response to application filed on 2/10/2021.
Claims 14 – 30 are pending.
Priority is claimed as 371 application for PCT/JP2019/033507 (filed on 8/27/2019), which claims priority to JP2018-163264 (filed on 8/31/2018) and JP2019-150169 (Filed on 8/20/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first terminal device, second terminal device and external device in claims 14 – 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, 20, 22 and 24 – 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et (US 20140289356, prior art part of IDS dated 4/21/2022).

As per claim 1, Imamura discloses: A cooperation system comprising: 
a first terminal device configured to store an application program including a service block program that defines output information output from an operation target device, a trigger block program that defines content of a trigger for starting an action for outputting the output information and a trigger generation unit that generates the trigger to cause the trigger generation unit to generate the trigger, and an action block program that defines content of the action for outputting the output information and an action execution unit that executes the action to cause the action execution unit to execute the action; (Imamura figure 1 and [0035] – [0036]: examiner notes that the smartphone 12 is mapped to the claimed first terminal device and operation target device; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”. Examiner further notes that the voice command is mapped to the claimed trigger.)
and a second terminal device that is configured to be able to communicate with the first terminal device and includes a plurality of trigger generation unit candidates as candidates for the trigger generation unit, the trigger generation unit being defined from among the trigger generation unit candidates by the trigger block program, (Imamura figure 1 and [0035] – [0036]: examiner notes that the wrist terminal 11 is mapped to the claimed second terminal device; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”. Examiner further notes that the voice command is mapped to the claimed trigger candidates.)
wherein the first terminal device is able to communicate with an external device, acquires the output information defined by the service block program or information for generating the output information from the external device in accordance with the trigger generated by the trigger generation unit, and generates an action command for causing the action execution unit defined by the action block program to execute the action based on the acquired information. (Imamura figure 1 and [0035] – [0036]: examiner notes that the content servers 14 or wrist terminal server 15 are mapped to the claimed external device; [0062]: “First, a user inputs voice serving as a trigger of execution of application software via the command registration screen 41 by predetermined operations (Step A11). More specifically, the user says aloud key words for registration while pressing a voice registration button 42 on the command registration screen 41. The voice let out at this time is given from the smartphone 12 to the wrist terminal server 15 via the network 13. The wrist terminal server 15 performs voice recognition via the voice recognition server 16 and displays the result of the recognition on a voice setting section 43 on the command registration screen 41. The recognition result displayed on the voice setting section 43 may be adequately modified by doing a button operation on the smartphone 12”.)

As per claim 16, Imamura further discloses:
The cooperation system according to claim 14, wherein the trigger generation unit candidates include an input unit configured to receive an input to the second terminal device, and the trigger is that an input determined in advance is performed on the input unit in a case in which the input unit is set as the trigger generation unit. (Imamura figure 1 and [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”.)

As per claim 20, Imamura further discloses:
The cooperation system according to claim 14, wherein the first terminal device stores a plurality of the application programs, and the second terminal device is able to switch the application programs to be executed. (Imamura [0043]: “As shown in FIG. 3, the voice let out by a user is delivered into the wrist terminal 11 via a microphone installed in the wrist terminal 11, is output from the wrist terminal 11 to the smartphone 12, and is received by voice execution application software AP1. The voice execution application software AP1 interprets the voice as a command, with a reserved word of "Smartphone" as a trigger. In accordance with the voice interpreted as a command, various types of applications software AP2, AP3, AP4, (the rest is omitted) are executed via communication AP-com between applications software”; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”.)

As per claim 22, Imamura further discloses:
The cooperation system according to claim 14, wherein the second terminal device includes a plurality of action execution unit candidates as candidates for the action execution unit, and the action execution unit is defined from among the action execution unit candidates by the action block program. (Imamura [0043]: “As shown in FIG. 3, the voice let out by a user is delivered into the wrist terminal 11 via a microphone installed in the wrist terminal 11, is output from the wrist terminal 11 to the smartphone 12, and is received by voice execution application software AP1. The voice execution application software AP1 interprets the voice as a command, with a reserved word of "Smartphone" as a trigger. In accordance with the voice interpreted as a command, various types of applications software AP2, AP3, AP4, (the rest is omitted) are executed via communication AP-com between applications software”; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”.)

As per claim 24, Imamura further discloses:
The cooperation system according to claim 14, wherein the action execution unit is an indicator configured to indicate the output information. (Imamura [0097])

As per claim 25, Imamura further discloses:
The cooperation system according to claim 14, further comprising: a plurality of the second terminal devices, wherein among the second terminal devices, the second terminal device in which the trigger generation unit is defined by the trigger block program is different from the second terminal device in which the action execution unit is defined by the action block program. (Imamura figure 1 and [0096].)

As per claim 26, Imamura further discloses:
The cooperation system according to claim 14, further comprising: a plurality of the first terminal devices, wherein among the first terminal devices, the action command generated by any of the first terminal devices is relayed by another one of the first terminal devices to be transmitted to the second terminal device. (Imamura figure 1.)

As per claim 27, Imamura further discloses:
The cooperation system according to claim 14, further comprising: a plurality of the first terminal devices, wherein among the first terminal devices, the first terminal device configured to inquire of the external device the output information or the information for generating the output information in accordance with the trigger generated by the trigger generation unit is different from the first terminal device configured to acquire the output information or the information for generating the output information from the external device, generate the action command based on the acquired information, and transmit the action command to the second terminal device including the action execution unit. (Imamura figure 1 and [0096].)

As per claim 28, Imamura further discloses:
The cooperation system according to claim 14, further comprising: the external device configured to be able to communicate with the first terminal device. (Imamura figure 1 and [0096])

As per claim 29, Imamura discloses: A first terminal device comprising: 
a storage unit configured to store an application program including a service block program that defines output information output from an operation target device, a trigger block program that defines content of a trigger for starting an action for outputting the output information and a trigger generation unit that generates the trigger to cause the trigger generation unit to generate the trigger, and an action block program that defines content of the action for outputting the output information and an action execution unit that executes the action to cause the action execution unit to execute the action; (Imamura figure 1 and [0035] – [0036]: examiner notes that the smartphone 12 is mapped to the claimed first terminal device and operation target device; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”. Examiner further notes that the voice command is mapped to the claimed trigger.)
a communication unit configured to be able to communicate with an external device, and a second terminal device including a plurality of trigger generation unit candidates as candidates for the trigger generation unit, the trigger generation unit being defined from among the trigger generation unit candidates by the trigger block program; and a processing unit configured to be able to perform processing of acquiring the output information defined by the service block program or information for generating the output information from the external device in accordance with the trigger generated by the trigger generation unit, and generating an action command for causing the action execution unit defined by the action block program to execute the action based on the acquired information. (Imamura figure 1 and [0035] – [0036]: examiner notes that the wrist terminal 11 is mapped to the claimed second terminal device; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”. Examiner further notes that the voice command is mapped to the claimed trigger candidates.)

As per claim 30, Imamura discloses: A second terminal device comprising: 
a communication unit configured to be able to communicate with a first terminal device configured to store an application program including a service block program that defines output information output from an operation target device, a trigger block program that defines content of a trigger for starting an action for outputting the output information and a trigger generation unit that generates the trigger to cause the trigger generation unit to generate the trigger, and an action block program that defines content of the action for outputting the output information and an action execution unit that executes the action to cause the action execution unit to execute the action; (Imamura figure 1 and [0035] – [0036]: examiner notes that the smartphone 12 is mapped to the claimed first terminal device and operation target device; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”. Examiner further notes that the voice command is mapped to the claimed trigger.)
the trigger generation unit; and the action execution unit, wherein the trigger generation unit is defined from among a plurality of trigger generation unit candidates as candidates for the trigger generation unit by the trigger block program, the first terminal device acquires the output information defined by the service block program or information for generating the output information from an external device in accordance with the trigger generated by the trigger generation unit, and generates an action command for causing the action execution unit defined by the action block program to execute the action based on the acquired information, and the action execution unit executes the action by the action command that is received from the first terminal device by the communication unit. (Imamura figure 1 and [0035] – [0036]: examiner notes that the smartphone 12 is mapped to the claimed first terminal device and operation target device; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”. Examiner further notes that the voice command is mapped to the claimed trigger.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Hawkins III et al (US 20140173443, prior art part of IDS dated 2/10/2021, hereinafter Hawkins).

As per claim 15, Imamura did not disclose:
The cooperation system according to claim 14, wherein the second terminal device includes the action execution unit that executes the action by the action command, and the first terminal device transmits the action command to the second terminal device.
However, Hawkins teach:
The cooperation system according to claim 14, wherein the second terminal device includes the action execution unit that executes the action by the action command, and the first terminal device transmits the action command to the second terminal device. (Hawkins [0066])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hawkins into that of Imamura in order to have second terminal device includes the action execution unit that executes the action by the action command, and the first terminal device transmits the action command to the second terminal device. Imamura teaches the wrist smart watch can link to smart phone for processing complex instructions. One of ordinary skill in the art can easily see that the wearable smart device itself can also perform certain processing locally, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 17, Imamura and Hawkins further teach:
The cooperation system according to claim 15, wherein the trigger generation unit candidates include an input unit configured to receive an input to the second terminal device, and the trigger is that an input determined in advance is performed on the input unit in a case in which the input unit is set as the trigger generation unit. (Imamura figure 1 and [0096])

As per claim 21, Imamura and Hawkins further teach:
The cooperation system according to claim 15, wherein the first terminal device stores a plurality of the application programs, and the second terminal device is able to switch the application programs to be executed. (Imamura [0043]: “As shown in FIG. 3, the voice let out by a user is delivered into the wrist terminal 11 via a microphone installed in the wrist terminal 11, is output from the wrist terminal 11 to the smartphone 12, and is received by voice execution application software AP1. The voice execution application software AP1 interprets the voice as a command, with a reserved word of "Smartphone" as a trigger. In accordance with the voice interpreted as a command, various types of applications software AP2, AP3, AP4, (the rest is omitted) are executed via communication AP-com between applications software”; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”.)

As per claim 23, Imamura and Hawkins further teach:
The cooperation system according to claim 15, wherein the second terminal device includes a plurality of action execution unit candidates as candidates for the action execution unit, and the action execution unit is defined from among the action execution unit candidates by the action block program. (Imamura [0043]: “As shown in FIG. 3, the voice let out by a user is delivered into the wrist terminal 11 via a microphone installed in the wrist terminal 11, is output from the wrist terminal 11 to the smartphone 12, and is received by voice execution application software AP1. The voice execution application software AP1 interprets the voice as a command, with a reserved word of "Smartphone" as a trigger. In accordance with the voice interpreted as a command, various types of applications software AP2, AP3, AP4, (the rest is omitted) are executed via communication AP-com between applications software”; [0096]: “More specifically, when a user has input his/her voice "I am coming home now, Smartphone" into the wrist terminal 11, the wrist terminal server 15 receives the input voice of the user via the smartphone 12. Further, the wrist terminal server 15 reads command sequence data corresponding to the voice from the macro-execution list 52 shown in FIG. 10, and instructs the smartphone 12 to start the applications software for the system and electronic mails and send a message that "I have just left the office" to the address of ‘Yamada Hanako’”.)
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Kurapati et al (US 20170235731, prior art part of IDS dated 4/21/2021, hereinafter Kurapati).


As per claim 18, Imamura did not disclose:
The cooperation system according to claim 14, wherein the trigger generation unit candidates include a detection unit configured to detect physical quantity in the second terminal device, and the trigger is that the physical quantity detected by the detection unit reaches a value determined in advance in a case in which the detection unit is set as the trigger generation unit.
However, Kurapati teach:
The cooperation system according to claim 14, wherein the trigger generation unit candidates include a detection unit configured to detect physical quantity in the second terminal device, and the trigger is that the physical quantity detected by the detection unit reaches a value determined in advance in a case in which the detection unit is set as the trigger generation unit. (Kurapati [0029] – [0030])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kurapati into that of Imamura in order to have the trigger generation unit candidates include a detection unit configured to detect physical quantity in the second terminal device, and the trigger is that the physical quantity detected by the detection unit reaches a value determined in advance in a case in which the detection unit is set as the trigger generation unit. Imamura teaches the wrist smart watch can detect triggering condition, link to smart phone for processing complex instructions. One of ordinary skill in the art can easily see that the wearable smart device itself can also detect other type of triggering condition, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Hawkins, and in view of Kurapati.


As per claim 19, Imamura and Hawkins did not teach:
The cooperation system according to claim 15, wherein the trigger generation unit candidates include a detection unit configured to detect physical quantity in the second terminal device, and the trigger is that the physical quantity detected by the detection unit reaches a value determined in advance in a case in which the detection unit is set as the trigger generation unit.
However, Kurapati teach:
The cooperation system according to claim 15, wherein the trigger generation unit candidates include a detection unit configured to detect physical quantity in the second terminal device, and the trigger is that the physical quantity detected by the detection unit reaches a value determined in advance in a case in which the detection unit is set as the trigger generation unit. (Kurapati [0029] – [0030])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kurapati into that of Imamura and Hawkins in order to have the trigger generation unit candidates include a detection unit configured to detect physical quantity in the second terminal device, and the trigger is that the physical quantity detected by the detection unit reaches a value determined in advance in a case in which the detection unit is set as the trigger generation unit. Imamura teaches the wrist smart watch can detect triggering condition, link to smart phone for processing complex instructions. One of ordinary skill in the art can easily see that the wearable smart device itself can also detect other type of triggering condition, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Breaux et al (US 20190182749) teaches an application executing in a mobile device detects an event to trigger context-based management of the mobile device. A usage context associated with the mobile device is determined. One or more policies to enforce on the mobile device are identified as a function of the usage context. The application enforces the one or more policies on the mobile device;
Chang et al (USPAT 11191432) teaches an individual wears a health monitoring device, with an attached strap, capable of sensing characteristics of the individual. These characteristics may include voice level and tone, movements, blood pressure, temperature, etc. The device allows individuals to constantly monitor their health without having to physically visit a doctor or other health care professional. Wireless communication, for instance with an Internet Protocol Television (IPTV) set-top box, allows measurements to be made and evaluated by a computerized healthcare service provider. For a more accurate evaluation, measurements are sent over the INTERNET to a service. The device communicates with services in order to diagnose the individual based upon the characteristics;
Xu et al (US 20180310136) teaches a wearable device notification framework includes devices configured to generate and transmit messages. Measurement data and location data generated based on an event can be received by a server device from a wearable device or a connected device configured to receive data from the wearable device and relay the data to the server device. The measurement data can indicate values generated using one or more sensors of the wearable device, and the location data can indicate a geolocation of the wearable device as of the event. An address-based location corresponding to the location data can then be identified by querying a map service for map data based on the location data. The address-based location can correspond to one of an on-road or off-road location of the wearable device. A message can then be generated using the measurement data and the address-based location and transmitted to a recipient device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196